To the petition of Mrs. M. E. Denson against J. H. and Elizabeth Denson, the defendants demurred generally, and the demurrer was sustained. Petitioner alleged, that many years ago she married J. B. Denson, a son of the defendants, and he died, leaving her and two children. Afterwards, in 1879, defendants decided to divide their lands and to allow to each child his or her portion, it being agreed on the part of the children that each would contribute a certain sum annually for the support and maintenance of their parents. To this end certain citizens were selected to admeasure and lay off the lands into as many equal parts according to valuation as there were children, which being done, the sevei’al parcels were designated on slips of paper which were placed in a receptacle from which each should obtain his or her portion. The portion drawn by petitioner is described; and she alleges that she immediately went into possession thereof by her tenants, and *527used and occupied the same openly, peaceably and continuously for the ten years from 1880 to 1889 inclusive, and received the rents therefrom. In receiving said land, she agreed as aforesaid to pay defendants during their lives $105 annually as a support, if they should require that much, and if not, then such sum less as they should desire; and during each and all of the said years she did pay $105 or just such sum as defendants demanded. For all of the said years she paid the taxes on the lands, the same in most instances being returned for taxation by J. H. Denson, or one of his sons as his agent. Said land having been given to her by defendants, and she having faithfully performed all of her obligations touching the same, she bona fide claims title thereto by virtue of said gift coupled with ten years possession, and in consideration of paying the annuity aforesaid. But in 1890 defendants ousted her and took possession of the lands, and have since had possession, and refuse to deliver the same to her or to pay her the profits thereof. She prays that the lands may be decreed to be her property, and that she may have judgment against defendants for the rents and profits, less the annuity due by her to them, and that a fair and just account of the property on the one hand and annuity on the other may be had, and all the rights of the parties be determined and settled.
L. D. Moore, for plaintiff.
F. Chambers, for defendants.